Title: General Orders, 30 May 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Wednesday May 30 1781
                            Parole
                            Countersigns
                        
                        The Honorable the Congress have been pleased to pass the following Resolves.
                        By the United States in Congress assembled May 4th 1781, Resolved, That Thomas Hutchins be appointed
                            Geographer to the Southern army with the same pay and emoluments as are allowed to the Geographer of the main army.
                        May 8th 1781
                        Resolved That the Commander in Chief be and he is hereby authorized and directed to arrange the brigade
                            Chaplains of the several state lines serving with the Army; and the commanding General of the southern army those of lines
                            serving with that army so as to retain in service no more Chaplains of each line than are equal to the number of Brigades.
                        That every Chaplain deemed and Certified to the Board of War to be supernumerary be no longer continued in
                            service and be entitled to have their depreciation made good and to the Halfpay of Captains for life.
                        Resolved that the commanding General at West Point for the time being receive the extra allowance granted by
                            Congress to an officer commanding in a seperate department untill the further order of Congress.
                        As a considerable proportion of the troops in this Army will consist of recruits but little accustomed to
                            military service, and as the season for commencing the Campaign is so near at hand as to afford but a small opportunity at
                            best of initiating them in the duties of their profession, the General is extremely sollicitous that the intermediate
                            space between the present moment and that of taking the Field should be wholly occupied in disciplining and forming them.
                        He calls upon the officers of every rank in the most earnest and pressing manner to devote themselves
                            personally and unremittingly (agreeably to the orders of yesterday) to an object of such vast importance to their own
                            Reputation as well as the Good of the Public Service.
                        The Adjutant General will be pleased also to superintend the Exercising and manœuvring of the troops so far
                            as their dispersed situation and the other duties of his office will permit; he will begin with the Guards of the
                            Commander in Chief, and attend the Cantonments of the other Corps at such times as he shall appoint; he is requested
                            likewise to report with great precision from time to time the State of the discipline of the several regiments noting the
                            extraordinary proficiency that any particular Corps may make and the apparent want of it which may be visible in any
                            others.
                        As soon as the Army is drawn together the Commander in Chief will judge for himself of the attention which
                            shall have been paid to this order.
                        Colonel Hazen’s regiment to hold itself in readiness to march on the shortest notice.
                        The Adjutant General will inspect the Rhode Island regiment on Saturday next it is therefore ordered to be
                            in as collected a state as possible and under Arms for that purpose at six ôclock in the morning of that day.
                    